Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 29, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  149411                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  MELISSA RENEE POAG-EMERY,                                                                                          Justices
            Plaintiff-Appellant,
  v                                                                SC: 149411
                                                                   COA: 318401
                                                                   Kent CC: 08-001251-DM
  MATTHEW JOHN EMERY,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 22, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 29, 2014
           d0721
                                                                              Clerk